Exhibit 10.1
Execution Version




--------------------------------------------------------------------------------




CREDIT AGREEMENT

Dated as of February 4, 2016

Among

PRESTIGE BRANDS HOLDINGS, INC.,
as Holdings,

PRESTIGE BRANDS, INC.,
as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

BARCLAYS BANK PLC,
as Administrative Agent,

and
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

BARCLAYS BANK PLC,

as Sole Lead Arranger and Bookrunner, Syndication Agent and Documentation Agent



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
34
Section 1.03
Accounting Terms
34
Section 1.04
Rounding
35
Section 1.05
References to Agreements, Laws, Etc
35
Section 1.06
Times of Day
35
Section 1.07
Timing of Payment of Performance
35
Section 1.08
[reserved]
35
Section 1.09
Pro Forma Calculations
35
Section 1.10
Currency Generally
37

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01
The Loans
37
Section 2.02
Borrowings, Conversions and Continuations of Loans
37
Section 2.03
[Reserved]
39
Section 2.04
[Reserved]
39
Section 2.05
Prepayments
39
Section 2.06
Termination or Reduction of Commitments
41
Section 2.07
Repayment of Loans
41
Section 2.08
Interest
41
Section 2.09
Fees
41
Section 2.10
Computation of Interest and Fees
41
Section 2.11
Evidence of Indebtedness
42
Section 2.12
Payments Generally
42
Section 2.13
Sharing of Payments
44

ARTICLE III.
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

-i-

--------------------------------------------------------------------------------




Section 3.01
Taxes
44
Section 3.02
Illegality
47
Section 3.03
Inability to Determine Rates
48
Section 3.04
Increased Cost and Reduced Return; Capital Adequacy;
 
 
Eurocurrency Rate Loan Reserves
48
Section 3.05
Funding Losses
49
Section 3.06
Matters Applicable to All Requests for Compensation
50
Section 3.07
Replacement of Lenders under Certain Circumstances
51
Section 3.08
Survival
52

ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOANS
Section 4.01
Conditions to Making of the Term Loans
52

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Section 5.01
Existence, Qualification and Power; Compliance with Laws
54
Section 5.02
Authorization; No Contravention
54
Section 5.03
Governmental Authorization; Other Consents
54
Section 5.04
Binding Effect
55
Section 5.05
Financial Statements; No Material Adverse Effect
55
Section 5.06
Litigation
55
Section 5.07
Ownership of Property; Liens
55
Section 5.08
Environmental Matters
56
Section 5.09
Taxes
56
Section 5.10
ERISA Compliance
56
Section 5.11
Subsidiaries; Equity Interests
57
Section 5.12
Margin Regulations; Investment Company Act
57
Section 5.13
Disclosure
57
Section 5.14
Labor Matters
57
Section 5.15
Intellectual Property; Licenses, Etc
58
Section 5.16
Solvency
58
Section 5.17
Subordination of Junior Financing
58
Section 5.18
USA Patriot Act
58








-ii-

--------------------------------------------------------------------------------




ARTICLE VI.
AFFIRMATIVE COVENANTS
Section 6.01
Financial Statements
59
Section 6.02
Certificates; Other Information
61
Section 6.03
Notices
62
Section 6.04
Payment of Taxes
62
Section 6.05
Preservation of Existence, Etc
62
Section 6.06
Maintenance of Properties
62
Section 6.07
Maintenance of Insurance
63
Section 6.08
Compliance with Laws
63
Section 6.09
Books and Records
63
Section 6.10
Inspection Rights
63
Section 6.11
Additional Guarantors
64
Section 6.12
Compliance with Environmental Laws
64
Section 6.13
Post-Closing Obligations
64
Section 6.14
Designation of Subsidiaries
65
Section 6.15
Maintenance of Ratings
65

ARTICLE VII.
NEGATIVE COVENANTS
Section 7.01
Liens
65
Section 7.02
Investments
69
Section 7.03
Indebtedness
71
Section 7.04
Fundamental Changes
75
Section 7.05
Dispositions
76
Section 7.06
Restricted Payments
78
Section 7.07
Change in Nature of Business
81
Section 7.08
Transactions with Affiliates
81
Section 7.09
Burdensome Agreements
82
Section 7.10
Use of Proceeds
84
Section 7.11
[Reserved]
84
Section 7.12
Accounting Changes
84
Section 7.13
Prepayments, Etc. of Certain Indebtedness
84
Section 7.14
Permitted Activities
85

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
Section 8.01
Events of Default
85
Section 8.02
Remedies Upon Event of Default
87
Section 8.03
Application of Funds
87


-iii-

--------------------------------------------------------------------------------




ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01
Appointment and Authority
88
Section 9.02
Rights as a Lender
88
Section 9.03
Exculpatory Provisions
89
Section 9.04
Reliance by Administrative Agent
89
Section 9.05
Delegation of Duties
90
Section 9.06
Resignation of Administrative Agent
90
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
91
Section 9.08
No Other Duties, Etc.
91
Section 9.09
Administrative Agent May File Proofs of Claim
91
Section 9.10
Guaranty Matters
92
Section 9.11
[Reserved]
92
Section 9.12
Withholding Tax Indemnity
92

ARTICLE X.
MISCELLANEOUS
Section 10.01
Amendments, Etc
92
Section 10.02
Notices and Other Communications; Facsimile Copie
94
Section 10.03
No Waiver; Cumulative Remedies
96
Section 10.04
Attorney Costs and Expenses
96
Section 10.05
Indemnification by the Borrower
97
Section 10.06
Payments Set Aside
98
Section 10.07
Successors and Assigns
98
Section 10.08
Confidentiality
102
Section 10.09
Setoff
103
Section 10.10
Interest Rate Limitation
103
Section 10.11
Counterparts
104
Section 10.12
Integration; Termination
104
Section 10.13
Survival of Representations and Warranties
104
Section 10.14
Severability
104
Section 10.15
GOVERNING LAW
105
Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY
105
Section 10.17
Binding Effect
105
Section 10.18
USA Patriot Act
106
Section 10.19
No Advisory or Fiduciary Responsibility
106
Section 10.20
Acknowledgment and Consent to Bail-In of EEA Financial
 
 
Institutions
106




-iv-

--------------------------------------------------------------------------------




ARTICLE XI.
GUARANTEE
Section 11.01
The Guarantee
107
Section 11.02
Obligations Unconditional
107
Section 11.03
Reinstatement
108
Section 11.04
Subrogation; Subordination
109
Section 11.05
Remedies
109
Section 11.06
Instrument for the Payment of Money
109
Section 11.07
Continuing Guarantee
109
Section 11.08
General Limitation on Guarantee Obligations
109
Section 11.09
Release of Guarantors
110
Section 11.10
Right of Contribution
110








-v-

--------------------------------------------------------------------------------




SCHEDULES
I
Guarantors

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Term Note

C
Compliance Certificate

D
Solvency Certificate

E
Assignment and Assumption

F
Intercompany Note

G
United States Tax Compliance Certificate






-vi-

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of February 4, 2016, among PRESTIGE
BRANDS HOLDINGS, INC., a Delaware corporation (“Holdings”), PRESTIGE BRANDS,
INC., a Delaware corporation (the “Borrower”), the other Guarantors party hereto
from time to time, BARCLAYS BANK PLC, as Administrative Agent, and each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).
PRELIMINARY STATEMENTS
Pursuant to that certain agreement and plan of merger, dated as of November 21,
2015 (as amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among DenTek Holdings, Inc. (the “Acquired Business”),
Medtech Products, Inc., Medtech Products Merger Sub, Inc., TSG5 L.P. and the
other stockholders party thereto, Borrower will indirectly acquire (the
“Acquisition”) the Acquired Business.
The Borrower has requested that, in order to partially fund the consideration
for the Acquisition, the Lenders extend credit to the Borrower in the form of
Term Loans (as this and other capitalized terms used in these preliminary
statements are defined in Section 1.01 below) on the Closing Date in an
aggregate principal amount of $80,000,000.
The proceeds of the Term Loans will be used by the Borrower to pay the
consideration in connection with the Acquisition and Transaction Expenses.
The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“2020 Notes” means the $250,000,000 in aggregate principal amount of the
Borrower’s 8.125% Senior Notes due 2020.
“2020 Notes Indenture” means the Indenture for the 2020 Notes, dated as of
January 31, 2012, between the Borrower and U.S. Bank, National Association, as
trustee, as the same has been or may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.
“2021 Notes” means the $400,000,000 in aggregate principal amount of the 5.375%
Senior Notes due 2021 issued pursuant to the 2021 Notes Indenture.
“2021 Notes Indenture” means the Indenture for the 2021 Notes, dated as of
December 17, 2013, between the Borrower and U.S. Bank National Association, as
trustee, as the same has been or may




--------------------------------------------------------------------------------




be amended, modified, supplemented, replaced or refinanced to the extent not
prohibited by this Agreement.
“ABL Agent” means Citibank, N.A., in its capacity as administrative agent under
the ABL Facility Documentation, or any successor administrative agent or
collateral agent under the ABL Facility Documentation.
“ABL Credit Agreement” means that certain credit agreement dated as of the
January 31, 2012, among Holdings, the Borrower, the Subsidiary Guarantors party
thereto, the lenders party thereto and the ABL Agent, as the same may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof.
“ABL Facility” means that credit facility made available to the Borrower and
certain of its Subsidiaries pursuant to the ABL Credit Agreement.
“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.
“ABL Facility Indebtedness” means (i) Indebtedness of Holdings, the Borrower or
any
Restricted Subsidiary outstanding under the ABL Facility Documentation, (ii) any
Swap Contract permitted pursuant to Section VII hereof that is entered into by
and between the Borrower or any Restricted Subsidiary and any Person that is a
lender under the ABL Credit Agreement or an Affiliate of a lender under the ABL
Credit Agreement at the time such Swap Contract is entered into and (iii) any
agreement with respect to Cash Management Obligations permitted under Article
VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a lender under the ABL Credit Agreement or an
Affiliate of a lender under the ABL Credit Agreement at the time such agreement
is entered into.
“Acquired Business” has the meaning specified in the preliminary statements to
this Agreement.
“Acquired Business Annual Financial Statements” means the audited consolidated
balance sheets and related audited consolidated statements of net loss and cash
flows and changes in stockholders’ equity as, at and for the years ended June
30, 2014 and June 30, 2015.
“Acquired Business Unaudited Financial Statements” means the unaudited
consolidated interim balance sheet and related unaudited consolidated statements
of net loss and cash flows as, at and for the three months ended September 30,
2015.
“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.
“Acquisition Agreement” has the meaning specified in the preliminary statements
to this Agreement.
“Acquisition Conditions” has the meaning specified in Section 6.13.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

-2-

--------------------------------------------------------------------------------




“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent” means Barclays Bank PLC in its capacities as the Administrative Agent,
the Syndication Agent, the Documentation Agent, an Arranger and a Bookrunner.
“Agent Parties” has the meaning set forth in Section 10.02(b).
“Agent-Related Person” means the Agent, together with its Affiliates, officers,
directors, employees, partners, agents, advisors and other representatives.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as may be amended, supplemented or
otherwise modified from time to time.
“Applicable Rate” means a percentage per annum equal to (I) in respect of the
period from and including the Closing Date to and including the 179th day
following the Closing Date: (A) for Eurocurrency Rate Loans, 4.75% and (B) for
Base Rate Loans, 3.75%, (II) in respect of the period from and including the
180th day following the Closing Date to and including the 269th day following
the Closing Date: (A) for Eurocurrency Rate Loans, 5.00% and (B) for Base Rate
Loans, 4.00% and (III) from and after the 270th day following the Closing Date:
(A) for Eurocurrency Rate Loans, 5.25% and (B) for Base Rate Loans, 4.25%.
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.
“Arranger” means Barclays Bank PLC, in its capacity as lead arranger and
bookrunner under this Agreement.
“Assignees” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.
“Assignment Taxes” has the meaning set forth in Section 3.01(b).

-3-

--------------------------------------------------------------------------------




“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Barclays” means Barclays Bank PLC.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest last
quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent) and (c) the
Eurocurrency Rate plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day); provided that in no event shall the Base
Rate with respect to Term Loans be less than 2.00% per annum. Any change in such
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bookrunner” means Barclays Bank PLC in its capacity as sole bookrunner.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.01(d).
“Borrowing” means a borrowing consisting of Term Loans made by each of the Term
Lenders pursuant to Section 2.01.
“Borrowing Base” means an amount equal to (i) 85% of the face amount of the
accounts receivable plus (ii) the lesser of (x) 75% of the lower of cost or
market value or (y) 85% of the net orderly liquidation value, in each case, of
the inventory, in each case, of the Borrower and its Restricted Subsidiaries.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurocurrency
Rate Loan, means any such day that is also a London Banking Day.
“Canadian Dollar” means lawful money of Canada.

-4-

--------------------------------------------------------------------------------




“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)    Dollars, pounds sterling, euros or Canadian Dollars;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
or the United Kingdom having average maturities of not more than 24 months from
the date of acquisition thereof; provided that the full faith and credit of the
United States or the United Kingdom, as applicable, is pledged in support
thereof;
(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
rated A‑2 (or the equivalent thereof) or better by S&P or P‑2 (or the equivalent
thereof) or better by Moody’s, in each case with average maturities of not more
than 24 months from the date of acquisition thereof;
(e)    marketable short-term money market and similar funds having a rating of
at least P‑2 or A‑2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

-5-

--------------------------------------------------------------------------------




(f)    repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (e) above entered into with any Approved Bank;
(g)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(h)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA‑ (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(j)    instruments equivalent to those referred to in clauses (a) through (i)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction;
(k)    Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and
(l)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (k) above.
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change of Control” shall be deemed to occur if:
(a)    (i) any person or “group” (within the meaning of Rules 13d‑3 and 13d‑5
under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall have, directly or indirectly, acquired

-6-

--------------------------------------------------------------------------------




beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings or (ii) during each period of twelve consecutive months,
individuals who, at the beginning of such period, constituted the board of
directors (or similar governing body) of Holdings (together with any directors
whose election by the board of directors of Holdings or whose nomination for
election by the members of Holdings was approved by a vote of at least a
majority of the directors (or members of a similar governing body) then still in
office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
(or members of a similar governing body) then in office;
(b)    a “change of control” (or similar event) shall occur in any document
pertaining to the ABL Facility, Secured Term Loan Facility, the 2020 Notes or
the 2021 Notes or, in each case, any Permitted Refinancing thereof of all or a
portion of the foregoing with an aggregate outstanding principal amount in
excess of the Threshold Amount; or
(c)    Holdings shall cease to own 100% of the Equity Interests of the Borrower.
“Closing Date” means February 4, 2016.
“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.
“Confidential Disclosure Letter” means the letter from the Borrower to the
Lenders delivered on or prior to the date hereof.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:(a)    without duplication and, except with respect to clauses
(viii) and (x) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period with respect to the Borrower and its Restricted Subsidiaries:
(i)        total interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),
(ii)        provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

-7-

--------------------------------------------------------------------------------




(iii)    depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),
(iv)    (A) duplicative running costs, relocation costs or expenses, integration
costs, transition costs, pre-opening, opening and consolidation costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges),
(B)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions and
(C)    Transaction Expenses,
(v)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,
(vi)    [Reserved],
(vii)    any Equity Funded Employee Plan Costs,
(viii)    cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) (A) within 18 months
after a merger or other business combination, acquisition or divestiture is
consummated or (B) within 12 months in the case of any other restructuring, cost
savings initiative or other initiative or action (calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (viii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period,
(ix)    any net loss from discontinued operations,
(x)        cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the

-8-

--------------------------------------------------------------------------------




calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xi)    non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, losses from investments recorded using the equity
method, stock-based awards compensation expense), in each case other than (A)
any non-cash charge representing amortization of a prepaid cash item that was
paid and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any non-cash charges referred to in
this clause (xi) represents an accrual or reserve for potential cash items in
any future period, (1) the Borrower may elect not to add back such non-cash
charge in the current period and (2) to the extent the Borrower elects to add
back such non-cash charge, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA in such future period to
such extent paid,
(xii)    the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from discontinued operations and (iii) the amount of any minority interest
income consisting of Restricted Subsidiary losses attributable to minority
interests or non-controlling interests of third parties in any non-wholly owned
Restricted Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge referred to in clause
(a)(xi)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);
provided that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,
(B)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB Accounting Standards Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,
(C)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

-9-

--------------------------------------------------------------------------------




For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.09.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,
(a)    any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,
(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,
(c)    any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with FASB Accounting Standards Codification 805
and gains or losses associated with FASB Accounting Standards Codification 460)
shall be excluded,
(d)    [reserved],
(e)    any net after-tax effect of gains or losses on disposed, abandoned or
discontinued operations shall be excluded,
(f)    any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person in each case
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,
(g)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,
(h)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
(i)    any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted

-10-

--------------------------------------------------------------------------------




stock or other rights or equity incentive programs or any other equity-based
compensation shall be excluded, and any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management of the
Borrower or any of its direct or indirect parents in connection with the
Transactions, shall be excluded,
(j)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365-day period), shall be
excluded,
(k)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,
(l)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded, and
(m)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09).
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior to or after the
Closing Date, or the amortization or write-off of any amounts thereof. For the
avoidance of doubt, Consolidated Net Income shall be calculated, including pro
forma adjustments, in accordance with Section 1.09.
“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, free and

-11-

--------------------------------------------------------------------------------




clear of all Liens (other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(p) and Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r) and Section 7.01(cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided that Consolidated Secured
Net Debt shall not include Indebtedness in respect of (i) letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Secured Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Secured Net Debt.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash), in each case, included on the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries as of such date, free and clear
of all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(p), Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r) and Section 7.01(cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided that Consolidated Total
Net Debt shall not include Indebtedness in respect of (i) letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

-12-

--------------------------------------------------------------------------------




“Default Rate” means an interest rate equal to (A) other than with respect to
Total Cap Loans: (a) the Base Rate plus (b) the Applicable Rate, if any,
applicable to Base Rate Loans plus (c) 2.0% per annum; provided that with
respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum and (B) with respect to Total Cap Loans, 9.5%
per annum plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.
“Demand Failure Event” has the meaning specified in the Fee Letter.
“Demand Securities” has the meaning specified in the Fee Letter.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Borrower or the Restricted Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or if its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Documentation Agent” means Barclays Bank PLC, in its capacity as documentation
agent under this Agreement.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a

-13-

--------------------------------------------------------------------------------




subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded
Contributions).
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

-14-

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code, whether or not waived, (h) a failure by a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate to make a required
contribution to a Multiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any
Restricted Subsidiary; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to ICE LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day;
provided that in all cases (a) or (b), the Eurocurrency Rate shall not be less
than 1.00% per annum.

-15-

--------------------------------------------------------------------------------




“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than any amount used for
Equity Funded Employee Plan Costs) and designated by the Borrower to the
Administrative Agent as an Excluded Contribution on the date such capital
contributions are made or such Equity Interests are sold or issued.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the judgment of the Borrower and the
Administrative Agent, the burden or cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (d) any Foreign Subsidiary, (e) any
non-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, (h) any Subsidiaries that are captive insurance companies, (i) any
direct or indirect Domestic Subsidiary that has no material assets other than
Equity Interests (including any Indebtedness treated as equity for U.S. federal
income tax purposes) of one or more Foreign Subsidiaries that are CFCs, (j) any
Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC and (k) any Subsidiary with respect to which the
provision of a Guarantee of the Obligations would result in any material adverse
tax consequences for Holdings, the Borrower or any of its Restricted
Subsidiaries, as reasonably determined by the Borrower, in consultation with the
Administrative Agent. Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under the 2020 Notes (or any Permitted Refinancing
of any 2020 Notes), the 2021 Notes (or any Permitted Refinancing of any 2020
Notes) or any Indebtedness incurred pursuant to Section 7.03(r) or 7.03(s) be an
Excluded Subsidiary.
“Facility” means the Term Loans.
“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury Regulations or
other administrative guidance promulgated thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

-16-

--------------------------------------------------------------------------------




“Fee Letter” means that certain fee letter, dated as of the Closing Date, among
Holdings, the Borrower and Barclays Bank PLC.
“Foreign Disposition” has the meaning specified in Section 2.05(b)(vii).
“Foreign IP Subsidiary” means one or more wholly owned Subsidiaries of any Loan
Party that is incorporated in Ireland, Switzerland or other jurisdictions
reasonably acceptable to the Administrative Agent, whose Organization Documents
do not prevent or otherwise limit (except to the extent required by applicable
Law), any payment by any wholly owned Subsidiary to any Loan Party (whether
directly or indirectly through any wholly owned Subsidiary).
“Foreign IP Transfer” means the transfer to one or more Foreign IP Subsidiaries
of (a) any intellectual property to the extent registered in any jurisdiction
other than the United States or any State thereof or the District of Columbia or
(b) any unregistered intellectual property and all rights under manufacturing,
distribution and other contracts, in each case to the extent such intellectual
property and rights are used in or otherwise related to the development,
marketing, manufacturing, packaging, handling, distribution or sale of products
sold only outside of the United States.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that, notwithstanding anything to the contrary
contained herein or in the definition of “Capitalized Lease”, in the event of
any change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) requiring all leases to be capitalized, only
those leases (assuming for purposes hereof that such leases were in existence on
the date hereof) that would constitute Capitalized Leases in conformity with
GAAP on the date hereof shall be considered Capitalized Leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).

-17-

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantee Requirement” means, at any time, the requirement that the Obligations
shall have been unconditionally guaranteed by Holdings and each Restricted
Subsidiary of the Borrower that is a wholly owned Material Domestic Subsidiary
of Borrower (other than any Excluded Subsidiary) including those that are listed
on Schedule I hereto (each, a “Guarantor”); provided that, in addition,
notwithstanding anything to the contrary contained in this Agreement, any
Subsidiary of the Borrower that is an obligor under the 2020 Notes (or any
Permitted Refinancing of any 2020 Notes), the 2021 Notes (or any Permitted
Refinancing of any 2021 Notes), any ABL Facility Indebtedness, any Permitted
Ratio Debt or any Secured Term Loan Facility Indebtedness, shall be a Guarantor
hereunder for so long as it is an obligor under such Indebtedness.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantor” has the meaning set forth in the definition of “Guarantee
Requirement” and shall include each Restricted Subsidiary that shall have become
a Guarantor pursuant to Section 6.11. For avoidance of doubt, the Borrower in
its sole discretion may cause any Restricted Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

-18-

--------------------------------------------------------------------------------




“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“Holdings Annual Financial Statements” means the audited consolidated balance
sheets of Holdings as of March 31, 2015, 2014 and 2013, and the related
consolidated statements of income, changes in equity and cash flows for Holdings
for the fiscal years then ended.
“Holdings Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related consolidated statements of income, changes in equity
and cash flows of Holdings for the most recent fiscal quarters (other than the
fourth fiscal quarter of Holdings’ fiscal year) after the date of the balance
sheet contained in the Holdings Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date.
“ICE LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”
“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;

-19-

--------------------------------------------------------------------------------




(h)    if and to the extent that the foregoing would constitute indebtedness or
a liability in accordance with GAAP; and
(i)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (iii) any Taxes attributable to the failure of
such Agent or Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iv) any branch profits Taxes imposed by the United
States under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (ii), (v) in the case of a Lender (other than
an assignee pursuant to a request by Borrower under Section 3.07(a)), any U.S.
federal withholding Tax that is imposed pursuant to any Law in effect at the
time the Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from the
Borrower or Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any U.S. federal taxes imposed under FATCA.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

-20-

--------------------------------------------------------------------------------




“Information” has the meaning set forth in Section 10.08.
“Initial Lender” means any Person that is a Lender on the Closing Date, and the
Affiliates and Approved Funds of such Person.
“Intercompany Note” means a promissory note substantially in the form of
Exhibit F.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date and (c) as to
any Total Cap Loan, the last Business Day of each March, June, September and
December.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns to the Borrower or a Restricted Subsidiary in
respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.15.
“Junior Financing” has the meaning set forth in Section 7.13(a).

-21-

--------------------------------------------------------------------------------




“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”
“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.
“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Term Notes
and (iii) any amendments or joinders to this Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

-22-

--------------------------------------------------------------------------------




“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery of financial
statements hereunder pursuant to Section 6.01(a) or (b), as shown on the balance
sheet of Borrower dated as of September 30, 2015) or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such quarter or Test Period are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of
Section 6.11 applicable to such Subsidiary.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses (a)
or (b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01(or, prior to the first
delivery of financial statements hereunder pursuant to Section 6.01(a) or (b),
as shown on the balance sheet of Borrower dated as of September 30, 2015) or
more than 5.0% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, then the Borrower shall, not later
than forty-five (45) days after the date by which financial statements for such
quarter or Test Period are required to be delivered pursuant to this Agreement
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of the definition of “Guarantee Requirement.”
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means the date that is 364 days following the Closing Date.
“Maximum ABL Facility Amount” means $235,000,000.
“Maximum Rate” has the meaning specified in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning specified in the Secured Term Loan Facility.
“Mortgaged Properties” has the meaning specified in the Secured Term Loan
Facility.

-23-

--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition, issuance of Equity Interests or Casualty Event, net of (i)
attorneys’ fees, accountants’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) the principal amount of any Indebtedness that is secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on the asset subject to such Disposition, issuance of Equity
Interests or Casualty Event and that is required to be repaid in connection with
such Disposition, issuance of Equity Interests or Casualty Event (other than
Indebtedness under the Loan Documents), together with any applicable premium,
penalty, interest and breakage costs, (iii) in the case of any Disposition,
issuance of Equity Interests or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Restricted Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable as a result thereof, and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition, issuance of Equity Interests
or Casualty Event occurring on the date of such reduction); provided that,
subject to the restrictions set forth in Section 7.05(j), if the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s good faith intention to use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acquisitions or any acquisition of all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person (or any subsequent investment
made in a Person, division or line of business previously acquired), in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving

-24-

--------------------------------------------------------------------------------




effect to this proviso); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless (x) such proceeds shall exceed $15,000,000 or (y) the aggregate
net proceeds exceeds $30,000,000 in any fiscal year (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.
“Nominal Shares” means (a) for any Foreign Subsidiary, nominal issuances of
Equity Interests in an aggregate amount not to exceed 0.5% of the Equity
Interests of such Foreign Subsidiary on a fully-diluted basis and (b) in any
case, director’s qualifying shares, in each case to the extent such issuances
are required by applicable Law.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
“OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).

-25-

--------------------------------------------------------------------------------




“Outstanding Amount” means the outstanding principal amount of Term Loans after
giving effect to any borrowings and prepayments or repayments of Term Loans
occurring on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that immediately after giving Pro Forma Effect thereto and
to the use of the proceeds thereof, (i) no Event of Default shall be continuing
or result therefrom, (ii) (A) if such Indebtedness is unsecured or if the
proceeds of such Permitted Ratio Debt are being used to repay the Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) in full upon the incurrence thereof, the Total Leverage Ratio is no
greater than 5.85:1.00 and (B) if such Indebtedness is secured and immediately
preceding clause (A) does not apply, the Secured Leverage Ratio is no greater
than 4.00:1.00, (iii) if such Indebtedness is secured, the aggregate principal
amount of such Indebtedness incurred after the Closing Date shall not exceed
$250,000,000 minus the aggregate amount of all incremental term loans incurred
in connection with the Secured Term Loan Facility since May 8, 2015 minus the
aggregate amount of incremental commitments that shall have become effective
under the ABL Facility after May 8, 2015, (iv) such Indebtedness does not mature
prior to the date that is ninety-one (91) days after the Maturity Date at the
time such Indebtedness is incurred, (v) such Indebtedness shall have terms and
conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole), (vi) [reserved] and (vii) any
such Indebtedness incurred or guaranteed by a Restricted Subsidiary that is not
a Loan Party, together with any Indebtedness incurred or guaranteed by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g), does
not exceed in the aggregate at any time outstanding the greater of $50,000,000
and 2.00% of Total Assets, in each case determined at the time of incurrence;
provided that a certificate of the Borrower as to the satisfaction of the
conditions described in clause (v) above delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of such clause (vi), shall be conclusive unless the Administrative
Agent notifies the Borrower within such five (5) Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees).

-26-

--------------------------------------------------------------------------------




“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) notwithstanding anything contained in Section
7.03(c), such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01(d).
“Proceeding” has the meaning set forth in Section 10.05.
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.
“Projections” has the meaning set forth in Section 6.01(c).
“Public Lender” has the meaning set forth in Section 6.01(d).

-27-

--------------------------------------------------------------------------------




“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms. The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or otherwise held by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Register” has the meaning set forth in Section 10.07(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on

-28-

--------------------------------------------------------------------------------




account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means immediately available funds.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Secured Term Loan Agent” means Citi Bank, N.A., in its capacity as
administrative agent under the Secured Term Facility Documentation, or any
successor administrative agent or collateral agent under the Secured Term
Facility Documentation.
“Secured Term Loan Agreement” means that certain term loan credit agreement
dated as of January 31, 2012, among Holdings, the Borrower, the Subsidiary
Guarantors party thereto, the lenders party thereto and the Secured Term Loan
Agent, as the same may be amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, institutional investors
or agents), including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.
“Secured Term Loan Facility” means that credit facility made available to the
Borrower and certain of its Subsidiaries pursuant to the Secured Term Loan
Agreement.
“Secured Term Facility Documentation” means the Secured Term Loan Agreement and
all security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.
“Secured Term Loan Facility Indebtedness” means (i) Indebtedness of Holdings,
the Borrower or any Guarantor outstanding under the Secured Term Facility
Documentation and (ii) any Swap Contract permitted pursuant to Section VII
thereof that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a lender under the Secured Term Loan Agreement
or an Affiliate of a lender under the Secured Term Loan Agreement at the time
such Swap Contract is entered into.


“Securities Act” means the Securities Act of 1933, as amended.

-29-

--------------------------------------------------------------------------------




“Securitization Assets” means (a) the accounts receivable subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.
“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Holdings, the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to Holdings, the Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower and (c) to which none of Holdings, the Borrower or any other

-30-

--------------------------------------------------------------------------------




Subsidiary of the Borrower, other than another Securitization Subsidiary, has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit) or Restricted Payment that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”


“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more

-31-

--------------------------------------------------------------------------------




intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Successor Company” has the meaning specified in Section 7.04(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent.
“Tax Group” has the meaning specified in Section 7.06(h)(iv).
“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.
“Term Commitment” or “Commitment” means, as to each Person, its obligation to
make a term loan to the Borrower hereunder, expressed as an amount representing
the maximum principal amount of the term loan to be made by such Person under
this Agreement. The amount of each Term Lender’s Commitment is set forth in
Section 1.01 of the Confidential Disclosure Letter under the caption “Term Loan
Commitment” or, otherwise, in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as the case may be.
“Term Lender” means, at any time, any Person that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means a loan made pursuant to Section 2.01.

-32-

--------------------------------------------------------------------------------




“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate Indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.
“Threshold Amount” means $35,000,000.
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b), or, prior to the first delivery of financial statements hereunder
pursuant to Section 6.01(a) or (b), as shown on the balance sheet of Borrower
dated as of September 30, 2015.
“Total Cap” has the meaning specified in the Fee Letter.
“Total Cap Loan” each Loan from and after the occurrence of a Demand Failure
Event.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Acquisition, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the funding of the
Term Loans on the Closing Date and the execution and delivery of Loan Documents
to be entered into on the Closing Date and (c) the payment of Transaction
Expenses.
“Transferred Guarantor” has the meaning specified in Section 11.09.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or a Total Cap Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit G hereto.

-33-

--------------------------------------------------------------------------------




“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date and each Securitization Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

-34-

--------------------------------------------------------------------------------




(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(i)    For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.
Section 1.03    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.
Section 1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).
Section 1.05    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.
Section 1.06    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.07    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.
Section 1.08    [reserved]

-35-

--------------------------------------------------------------------------------




Section 1.09    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Total Leverage Ratio and the Secured Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.09. In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the
Borrower are available (as determined in good faith by the Borrower).
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions have been taken or with respect to which substantial
steps have been taken (in the good faith determination of the Borrower) within
eighteen (18) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this Section 1.09(c) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.09(c) shall be subject to the limitation set forth in the proviso
of clause (viii) of the definition of “Consolidated EBITDA.”
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than

-36-

--------------------------------------------------------------------------------




Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.
(e)    Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate.
Section 1.10    Currency Generally.
For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans.
Subject to the terms and conditions set forth herein, each Term Lender severally
agrees to make to the Borrower on the Closing Date one or more Borrowings
denominated in Dollars in an aggregate amount equaling the amount of such Term
Lender’s Term Commitment. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein, but upon and following the occurrence of
a Demand Failure Event, notwithstanding anything contained in any Loan Document,
each Loan shall be a Total Cap Loan.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    The Borrowing of Term Loans on the Closing Date, each conversion of Term
Loans from one Type to another and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice, to the Administrative
Agent (provided that the notices of borrowing in respect of the Term Loans may
be conditioned on the closing of the Acquisition), in writing. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (New
York, New York time) (1) three (3) Business Days prior to the requested date of
any such Borrowing, conversion or such continuation of Eurocurrency Rate Loans,
and (2) on the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in subclause (1) above may be delivered no later than one
(1) Business Day prior to the Closing Date. Each Borrowing of, conversion to and
each continuation of Eurocurrency Rate Loans shall be in an amount of
$1,000,000, or a whole multiple of $500,000, in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (which shall be in writing) shall specify (i) whether the Borrower
is requesting a Borrowing, a conversion of Term

-37-

--------------------------------------------------------------------------------




Loans from one Type to the other or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) wire instructions
of the account(s) to which funds are to be disbursed (it being understood, for
the avoidance of doubt, that the amount to be disbursed to any particular
account may be less than the minimum or multiple limitations set forth above so
long as the aggregate amount to be disbursed to all such accounts pursuant to
such Borrowing meets such minimums and multiples). If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fail to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary contained in
any Loan Document, from and after the occurrence of a Demand Failure Event, no
Loan may be converted from a Total Cap Loan to any other Type of Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). Each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office in Dollars
not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice. The Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account(s) of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided by the Borrower to
(and reasonably acceptable to) the Administrative Agent.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
(e)    After giving effect to all Borrowings, all conversions of Loans, from one
Type to the other and all continuations of Term Loans as the same Type, there
shall not be more than two (2) Interest Periods in effect in respect of the
Loans.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

-38-

--------------------------------------------------------------------------------




(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
Section 2.03    [Reserved].
Section 2.04    [Reserved].
Section 2.05    Prepayments.
(a)    Optional. (1) Subject to the last sentence of this Section 2.05(a)(i),
the Borrower may, upon notice by the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that: (A) such notice must be received by
the Administrative Agent not later than 2:00 p.m. three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum principal amount of $1,000,000, or a whole multiple of
$100,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share in respect of the relevant Facility). Each such notice
shall be revocable subject to Section 3.05.
(b)    Mandatory.
(i)    If (1) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l), (m)
(except as set forth in the proviso thereof and except to the extent such

-39-

--------------------------------------------------------------------------------




property is subject to a mortgage in favor of the Secured Term Loan Agent), (n),
(o), (p), (q) or (t)) or (2) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or Restricted Subsidiary of Net Proceeds
above the amount of Net Proceeds which are required to be used pursuant to the
Secured Term Facility Documentation (as in effect on the Closing Date or as may
be amended in a manner not materially adverse to the Lenders) to prepay the
Secured Term Loan Facility as a result of the consummation of such Disposition,
the Borrower shall cause to be prepaid on or prior to the date which is ten (10)
Business Days after the date of the realization or receipt by the Borrower or
any Restricted Subsidiary of such Net Proceeds, subject to clause (b)(vii) of
this Section 2.05, an aggregate principal amount of Term Loans in an amount
equal to 100% of all such Net Proceeds received.
(ii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) pursuant to Section 7.03(r)(y)(B),
7.03(s) or 7.03(v) or (B) constituting any Demand Securities, the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five (5) Business Days after the receipt by the Borrower or such
Restricted Subsidiary of such Net Proceeds.
(iii)    If Holdings or the Borrower receives Net Proceeds from to the sale of
any public offering of Equity Interests (other than Disqualified Equity
Interests) of Holdings or the Borrower, the Borrower shall cause to be prepaid
an aggregate principal amount of Term Loans in an amount equal to 100% of all
Net Proceeds received therefrom on or prior to the date which is five (5)
Business Days after the receipt by Holdings or the Borrower of such Net
Proceeds.
(iv)    If the Acquisition Conditions are not satisfied, or the Acquisition is
not consummated, in each case on or prior to the date that is five (5) Business
Days after the Closing Date, the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document shall become immediately due
and payable.
(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be paid
to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.
(vi)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s Pro Rata Share of the
prepayment.
(vii)    Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) are prohibited or
delayed by applicable local law from being repatriated to the United States, an
amount equal to the portion of such Net Proceeds so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.05 so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds is permitted under the applicable local law,
an amount equal to such Net Proceeds will be promptly (and in any event not
later than two Business Days thereafter) applied (net of additional taxes
payable or reserved against as a result of the repatriation of such Net
Proceeds) to the repayment of the Term Loans pursuant to this Section 2.05

-40-

--------------------------------------------------------------------------------




and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition would
have material adverse tax cost consequences with respect to such Net Proceeds,
an amount equal to the portion of such Net Proceeds so affected will not be
required to be applied to repay Term Loans at the times provided in this Section
2.05; provided that, in the case of this clause (ii), on or before the date on
which an amount equal to any such Net Proceeds would otherwise have been
required to be applied to prepayments pursuant to this Section 2.05(b), the
Borrower may apply an amount equal to such Net Proceeds to such prepayments, as
applicable, as if such Net Proceeds had been received by the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds had been repatriated
(or, if less, the Net Proceeds that would be calculated if received by such
Foreign Subsidiary).
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with any amounts
owing in respect of such Loan pursuant to Section 3.05.
Section 2.06    Termination or Reduction of Commitments.
The Term Commitment of each Term Lender shall be automatically and permanently
reduced to $0 upon the funding of Term Loans to be made by it on the Closing
Date pursuant to Section 2.01.
Section 2.07    Repayment of Loans.
The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders on the Maturity Date, the aggregate principal amount of all Term
Loans outstanding on the Maturity Date.
Section 2.08    Interest.
(f)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; provided that from and after the occurrence of a Demand Failure Event, the
Term Loans shall bear interest at the Total Cap.
(g)    During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.
(h)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. All accrued interest that shall not have otherwise been paid
as of the Maturity Date shall be paid on the Maturity Date. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
Section 2.09    Fees. The Borrower shall pay such fees as shall have been
separately agreed upon in the Fee Letter to the Persons entitled thereto in the
amounts and at the times when so due. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly set
forth in the Fee Letter).

-41-

--------------------------------------------------------------------------------




Section 2.10    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
Section 2.11    Evidence of Indebtedness.
(a)    The Term Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Term Note payable to
such Lender, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Term Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
(b)    [Reserved].
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
Section 2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share provided for

-42-

--------------------------------------------------------------------------------




under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the making of the Term

-43-

--------------------------------------------------------------------------------




Loans set forth in Article IV are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
Section 2.13    Sharing of Payments.
If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of any principal or
interest on such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests,

-44-

--------------------------------------------------------------------------------




demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
ARTICLE III.    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(h)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes. If the Borrower, any
Guarantor or other applicable withholding agent shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) if the Tax in question is an Indemnified Tax or
Other Tax, the sum payable by the Borrower or applicable Guarantor shall be
increased as necessary so that after all required deductions have been made
(including deductions applicable to additional sums payable under this
Section 3.01), such Lender (or, in the case of payments made to such Agent for
its own account, such Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), if the Borrower or any Guarantor is
the applicable withholding agent, it shall furnish to such Agent or Lender (as
the case may be) the original or a copy of a receipt evidencing payment thereof
or other evidence acceptable to such Agent or Lender.
(i)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”) (except for Assignment Taxes resulting from
an assignment, participation, etc., that is requested or required in writing by
Borrower), but only to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor, assignee, participating lender or
Participant (as applicable) and the jurisdiction imposing such Assignment Taxes
(other than any connection arising solely from executing, delivering, being a
party to, engaging in any transaction pursuant to, performing obligations under,
receiving payments under, and/or enforcing, any Loan Document) (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”).
(j)    Without duplication of any amounts paid or to be paid pursuant to Section
3.01(a), the Borrower and each Guarantor agree to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes imposed on or with respect
to any amounts paid by or on account of the Borrower or any Guarantor under any
Loan Document and Other Taxes payable by such Agent or such Lender and (ii) any
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on

-45-

--------------------------------------------------------------------------------




behalf of such Lender), accompanied by a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts shall be
conclusive absent manifest error.
(k)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete, invalid or inaccurate in
any material respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete, invalid or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Unless the applicable withholding
agent has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the applicable withholding agent shall withhold amounts required to
be withheld by applicable Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this clause (d), a Lender shall not
be required to deliver any documentation pursuant to this clause (d) that such
Lender is not legally eligible to deliver. Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W‑9 certifying that such Lender is exempt from federal
backup withholding.
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W‑8BEN or W‑8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W‑8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit G hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W‑8BEN or W‑8BEN-E (or
any successor forms), or
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has transferred its beneficial
interest to a Participant or SPC), Internal Revenue Service Form W‑8IMY (or any
successor forms) of the Lender, accompanied by a Form W‑8ECI, W‑8BEN or
W‑8BEN-E, United States

-46-

--------------------------------------------------------------------------------




Tax Compliance Certificate, Form W‑9, Form W‑8IMY or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership and not a participating Lender (or Lender transferring
to an SPC) and one or more beneficial owners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such beneficial owner(s)).
(iii)    Each Agent that is a United States person (as defined in
Section 7701(a)(30)) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W‑9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from U.S. federal backup
withholding. Each Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W‑8ECI with respect to fees received on its own
behalf.
(l)    If a payment made to any Person under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Person were to fail to
comply with the applicable reporting requirements of FATCA, such Person shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Person has or has not complied with such Person’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment.
(m)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.
(n)    If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

-47-

--------------------------------------------------------------------------------




(o)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
3.01.
Section 3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
Section 3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.
(d)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans, or a reduction in the amount received or receivable
by such Lender in connection with any of the foregoing (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i)(x) any Indemnified Taxes or Other Taxes indemnified pursuant
to Section 3.01, (y) any Taxes excluded from the definition of “Indemnified

-48-

--------------------------------------------------------------------------------




Taxes” (other than Taxes excluded under clause (ii) thereof) or Other Taxes or
(z) any Taxes that are not imposed on or in respect of its loans, loan
principal, interest or other payments, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement (including Section 3.04(b)), (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued.
(e)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.
(f)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.
(g)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

-49-

--------------------------------------------------------------------------------




(h)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).
Section 3.05    Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan;
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower
or a revocation of any prepayment notice pursuant to Section 2.05(a)(i); or
(c)    any Eurocurrency Rate Loan becoming a Total Cap Loan;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
Section 3.06    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

-50-

--------------------------------------------------------------------------------




(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
Section 3.07    Replacement of Lenders under Certain Circumstances.
(i)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04 or (ii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or (y)
terminate the Commitment of such Lender and repay all Obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall

-51-

--------------------------------------------------------------------------------




be sufficient (together with all other consenting Lenders) to cause the adoption
of the applicable departure, waiver or amendment of the Loan Documents.
(j)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans in respect thereof, and (ii) deliver
any Term Notes evidencing such Loans to the Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Term Note or Term Notes executed by the Borrower, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within five (5) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender.
(k)    [Reserved].
(l)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each affected Lender and
(iii) the Required Lenders have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”
Section 3.08    Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.    
CONDITIONS PRECEDENT TO TERM LOANS
Section 4.01    Conditions to Making of the Term Loans.
The obligation of each Lender to make Term Loans hereunder on the Closing Date
is subject to satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Administrative Agent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

-52-

--------------------------------------------------------------------------------




(i)    a Committed Loan Notice in accordance with the requirements hereof;
(ii)    executed counterparts of this Agreement;
(iii)    a Term Note executed by the Borrower in favor of each Lender that has
requested a Term Note at least two (2) Business Days prior to the Closing Date;
(iv)    [reserved];
(v)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;
(vi)    an opinion from Kirkland & Ellis LLP, New York counsel to the Loan
Parties, reasonably satisfactory to the Administrative Agent;
(vii)     [reserved];
(viii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as Exhibit
D; and
(ix)    certified copies of the Acquisition Agreement and schedules thereto,
duly executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request;
(b)    The Fee Letter shall have been executed by all parties thereto. All fees
and expenses required to be paid hereunder or under the Fee Letter as of the
Closing Date and invoiced at least one (1) Business Day before the Closing Date
(except as otherwise reasonably agreed to by the Borrower) shall have been paid
from the proceeds of the Term Loans.
(c)    [Reserved].
(d)    Since March 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(e)    The Arranger shall have received the Acquired Business Annual Financial
Statements and the Acquired Business Unaudited Financial Statements.
(f)    The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 3 days prior to the Closing Date by the
Administrative Agent that it reasonably determines is

-53-

--------------------------------------------------------------------------------




required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.
(g)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; provided, that,
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(h)    No Default shall exist or would result from such the making of the Term
Loans or from the application of the proceeds therefrom.
(i)    [Reserved].
(j)    The Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of Borrower as to the satisfaction of the
conditions set forth in Sections 4.01(d), (g) and (h).
Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agent and the Lenders (both before and after giving
effect thereto and to the Transactions) that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization to the extent such concept exists in such
jurisdiction, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 5.02    Authorization; No Contravention.

-54-

--------------------------------------------------------------------------------




The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents.
No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.
Section 5.04    Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.
Section 5.05    Financial Statements; No Material Adverse Effect.
(m)    The Holdings Annual Financial Statements and the Holdings Quarterly
Financial Statements fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Holdings
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.
(n)    The Acquired Business Annual Financial Statements and the Acquired
Business Unaudited Financial Statements fairly present in all material respects
the financial condition of the Acquired Business as of the dates thereof and its
results of operations for the period covered thereby in accordance with IFRS
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Acquired
Business Unaudited Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.
(o)    Since March 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

-55-

--------------------------------------------------------------------------------




(p)    There are no material liabilities that are not disclosed in the Holdings
Annual Financial Statements, the Holdings Quarterly Financial Statements, the
Acquired Business Annual Financial Statements, the Acquired Business Unaudited
Financial Statements or any other financial statements delivered pursuant to
Section 6.01(a) or (b).
Section 5.06    Litigation.
Except as set forth in Section 5.06 of the Confidential Disclosure Letter, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Holdings or the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against Holdings, the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.07    Ownership of Property; Liens.
Holdings, the Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth in Section 5.07 of
the Confidential Disclosure Letter and except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 5.08    Environmental Matters.
Except as specifically disclosed in Section 5.08(a) of the Confidential
Disclosure Letter or except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:
(a)    Each Loan Party and its respective properties and operations are and have
been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;
(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower incurring liability under Environmental Laws; and
(d)    there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned, operated or leased by any of

-56-

--------------------------------------------------------------------------------




the Loan Parties or the knowledge of the Borrower, Real Property or facilities
formerly owned, operated or leased by the Loan Parties that could reasonably be
expected to result in the Borrower incurring liability under Environmental Laws.
Section 5.09    Taxes.
Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
Section 5.10    ERISA Compliance.
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.11    Subsidiaries; Equity Interests.
As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Section 5.11 of the Confidential Disclosure Letter, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such material Subsidiaries are owned free and clear of all Liens except Liens
permitted under Section 7.01.
Section 5.12    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

-57-

--------------------------------------------------------------------------------




(b)    None of the Borrower, any Person Controlling the Borrower, or any of
their Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.13    Disclosure.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, Holdings and the
Borrower represent that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
Section 5.14    Labor Matters.
Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from each of the Loan Parties or any of the
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.
Section 5.15    Intellectual Property; Licenses, Etc.Each of the Loan Parties
and the Restricted Subsidiaries own, license or possess the right to use all of
the trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of Holdings and the Borrower,
no IP Rights used by any Loan Party or any of the Restricted Subsidiaries in the
operation of their respective businesses as currently conducted infringes upon
any rights held by any Person, except for such infringements, individually or in
the aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights owned by any Loan
Party or any of the Restricted Subsidiaries, is pending or, to the knowledge of
Holdings and the Borrower, threatened against any Loan Party or any of the
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.16    Solvency.
On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

-58-

--------------------------------------------------------------------------------




Section 5.17    Subordination of Junior Financing.
The Obligations are “Senior Debt,” “Senior Indebtedness” or “Guarantor Senior
Debt” (or any comparable term) under, and as defined in, any Junior Financing
Documentation that is subordinated in right of payment to the Obligations.
Section 5.18    USA Patriot Act.
(a)    To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.
(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) which is accrued and payable shall remain
unpaid or unsatisfied, then from and after the Closing Date, Holdings and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:
Section 6.01    Financial Statements.
(i)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, not later than the earlier of (x) ninety (90) days after the end of
each fiscal year of the Borrower (beginning with the fiscal year ending March
31, 2016) and (y) the day on which Holdings’ Annual Report on Form 10-K is
required to be filed with the SEC for such fiscal year, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of PricewaterhouseCoopers LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(j)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, not later than the earlier of (x) forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ended December 31, 2015) and (y) the
day on which Holdings’ Quarterly Report on Form 10-Q is required to be filed
with the SEC for the applicable fiscal quarter, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for

-59-

--------------------------------------------------------------------------------




such fiscal quarter and the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(k)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within ninety (90) days after the end of each fiscal year of
Borrower, a detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and
(l)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
above may be satisfied with respect to financial information of the Borrower and
the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower (or any direct or indirect parent of the Borrower) or
(B) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.
Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.
Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
upon written

-60-

--------------------------------------------------------------------------------




request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent (which may be electronic copies delivered via
electronic mail). Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
Section 6.02    Certificates; Other Information.
Deliver to the Administrative Agent for prompt further distribution to each
Lender:
(a)    no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S‑8) and in any case not

-61-

--------------------------------------------------------------------------------




otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;
(c)    promptly after the furnishing thereof, copies of any material notices
received by any Loan Party (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities (other than in connection with any board observer rights) of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of the ABL
Facility Documentation, Secured Term Facility Documentation, the 2020 Notes
Indenture or the 2021 Notes Indenture and, in each case, any Permitted
Refinancing thereof in each case in a principal amount in excess of the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;
(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party or confirming that
there has been no change in such information since the Closing Date or the date
of the last such report, (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary
of any such Subsidiaries since the Closing Date or the most recent list
provided); and
(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Section 6.03    Notices.
Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and
(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.
Section 6.04    Payment of Taxes.

-62-

--------------------------------------------------------------------------------




Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business,
except, in the case of (a) (other than with respect to Holdings and the
Borrower) or (b), to the extent (i) that failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.
Section 6.06    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.
Section 6.07    Maintenance of Insurance.
Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.
Section 6.08    Compliance with Laws.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.09    Books and Records.
Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions

-63-

--------------------------------------------------------------------------------




and matters involving the assets and business of Holdings, the Borrower or a
Restricted Subsidiary, as the case may be (it being understood and agreed that
certain Foreign Subsidiaries maintain individual books and records in conformity
with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).
Section 6.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.
Section 6.11    Additional Guarantors.
At the Borrower’s expense, subject to the provisions of the Guarantee
Requirement, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Guarantee Requirement continues to be
satisfied, including: (A) Upon the formation or acquisition of any new direct or
indirect wholly owned Material Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) by any Loan Party or the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Material Domestic
Subsidiary as a Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) or any Subsidiary becoming a wholly owned Material Domestic
Subsidiary (in each case, other than an Excluded Subsidiary) and (B) with
respect to any Material Domestic Subsidiary (other than an Excluded Subsidiary)
acquired in the Acquisition: within 60 days after such formation, acquisition or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion to cause each such Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Guarantee Requirement to duly
execute and deliver to the Administrative Agent a joinder to this Agreement.
Section 6.12    Compliance with Environmental Laws.

-64-

--------------------------------------------------------------------------------




Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.
Section 6.13    Post-Closing Obligations.
Substantially simultaneously with the consummation of the Acquisition (but in
any event on the same day that the Acquisition is consummated), the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Borrower certifying that (i) the Acquisition shall be or shall have been
consummated in all material respects in accordance with the terms of the
Acquisition Agreement as in effect on November 23, 2015 (without giving effect
to any amendments, consents or waivers that are material and adverse to the
Lenders (as reasonably determined by the Lenders) without the prior consent of
the Arranger (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that (a) any reduction in the purchase price
of, or consideration for, the Acquisition is not material and adverse to the
interests of the Lenders and (b) any amendment to the definition of “Material
Adverse Change” or “Material Adverse Effect” in such Acquisition Agreement is
material and adverse to the interests of the Lenders) (the conditions set forth
in this clause (i), the “Acquisition Conditions”) and (ii) the representations
and warranties made by or with respect to the Acquired Business in the
Acquisition Agreement that are material to the interests of the Lenders shall be
true and correct as of such time, but only to the extent that Borrower or any
Affiliate of Borrower has the right to terminate its obligations under the
Acquisition Agreement, or decline to consummate the Acquisition pursuant to
Section 7.1(a)(ii) of the Acquisition Agreement, in each case as a result of a
breach of such representations and warranties. It is understood and agreed that,
notwithstanding anything contained in the Loan Documents, Borrower shall not
permit the Acquisition to be consummated unless the conditions set forth in
clauses (i) and (ii) of this Section 6.13 shall have been satisfied.
Section 6.14    Designation of Subsidiaries.
The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
[reserved], (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of the ABL Facility, the Secured Term Loan Facility, the 2020 Notes (or
any Permitted Refinancing of any 2020 Notes), the 2021 Notes (or any Permitted
Refinancing of any 2020 Notes), any Permitted Ratio Debt or any Junior Financing
and (iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary
if it was previously designated an Unrestricted Subsidiary. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value as determined in good faith by the
Borrower of the Borrower’s or its Subsidiary’s (as applicable) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
as determined in good faith by the Borrower at the date of such designation of
the Borrower’s or its Subsidiary’s (as applicable) Investment in such
Subsidiary.

-65-

--------------------------------------------------------------------------------




Section 6.15    Maintenance of Ratings.
Use commercially reasonable efforts to maintain a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case in respect of the Borrower.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) which is accrued and payable shall remain
unpaid or unsatisfied, then from and after the Closing Date, Holdings and the
Borrower (and, with respect to Section 7.14 only, Holdings) shall not and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly:
Section 7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    [reserved];
(b)    Liens existing on the Closing Date to the extent not securing more than
$5 million for any specific Lien and Liens existing on the Closing Date and
listed in Section 7.01 of the Confidential Disclosure Letter and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

-66-

--------------------------------------------------------------------------------




(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries, taken as a whole, and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties;
(h)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);
(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which (i) do not interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) do not secure any Indebtedness or (iii) are permitted by
Section 7.05;
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n)
or, to the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(m)    Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets
of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b), (d) and (u) and (ii) in favor of the Borrower
or any Subsidiary Guarantor;
(n)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

-67-

--------------------------------------------------------------------------------




(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;
(v)    Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of any of Holdings, the Borrower or any Subsidiary permitted
under Section 7.03;
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such

-68-

--------------------------------------------------------------------------------




requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);
(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (u) and (w) of this Section 7.01; provided that (i)
the Lien does not extend to any additional property, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);
(bb)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $40,000,000 and 1.50% of
Total Assets, in each case determined as of the date of incurrence;
(cc)    Liens on assets of Loan Parties to secure Indebtedness permitted under
Section 7.03(s);
(dd)    [reserved];
(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ff)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;
(gg)    Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing; and
(hh)    Liens on assets of the Loan Parties securing Indebtedness incurred under
Section 7.03(r) (including, for the avoidance of doubt, any Liens securing
obligations referred to in clauses (ii) and (iii) of the definition of “ABL
Facility Indebtedness” and in clause (ii) of the definition of “Secured Term
Loan Facility Indebtedness”).

-69-

--------------------------------------------------------------------------------




Section 7.02    Investments.
Make or hold any Investments, except:
(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause (iii)
above shall not exceed $10,000,000;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and (iii)
by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by notes unless such loans
constitute Excluded Assets (as defined in the Secured Term Facility
Documentation) and (B) the aggregate amount of Investments made pursuant to this
clause (iii) shall not exceed at any time outstanding the sum of together with
Investments pursuant to Section 7.02(i)(iii), the greater of $100,000,000 and
4.00% of Total Assets;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iii)) and 7.13, respectively;
(f)    Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
in each case set forth in Section 7.02 of the Confidential Disclosure Letter and
any modification, replacement, renewal, reinvestment or extension thereof that
does not in each case increase the amount of such Investment and (ii) existing
on the Closing Date by the Borrower or any Restricted Subsidiary in the Borrower
or any other Restricted Subsidiary and any modification, renewal or extension
thereof;
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

-70-

--------------------------------------------------------------------------------




(i)    any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving Pro Forma Effect thereto (i) no Event of Default shall have occurred and
be continuing, (ii) to the extent required by the Guarantee Requirement, any
such newly created or acquired Subsidiary (other than an Excluded Subsidiary or
an Unrestricted Subsidiary) shall become Guarantors, in accordance with
Section 6.11, and (iii) the aggregate amount of Investments made by virtue of
this Section 7.02(i) in Persons that do not become Loan Parties shall not exceed
at any time outstanding the sum of together with Investments pursuant to
Section 7.02(c)(iii), the greater of $150,000,000 and 6.25% of Total Assets (any
such acquisition, a “Permitted Acquisition”);
(j)    Investments made in connection with the Transactions;
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to any direct or indirect parent of the Borrower not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;
(n)    Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed the greater of
$125,000,000 and 5.00% of Total Assets (in each case, net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts);
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors in the ordinary course of business and (ii) Investments to
the extent that payment for such Investments is made solely with Equity
Interests of the Borrower (or any direct or indirect parent of the Borrower);
(q)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged or amalgamated or consolidated into the Borrower or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with

-71-

--------------------------------------------------------------------------------




such acquisition, merger, amalgamation or consolidation and were in existence on
the date of such acquisition, merger or consolidation;
(r)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02;
(s)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(t)    (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;
(u)    [reserved];
(v)    Investments consisting of any Foreign IP Transfer; and
(w)    Investments made with Excluded Contributions.
Section 7.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party under the Loan Documents;
(b)    (i) Indebtedness outstanding on the Closing Date and listed in Section
7.03 of the Confidential Disclosure Letter and any Permitted Refinancing thereof
and (ii) intercompany Indebtedness outstanding on the Closing Date and any
Permitted Refinancing thereof, of which any amount owed by a Restricted
Subsidiary that is not a Loan Party to a Loan Party shall be evidenced by an
Intercompany Note; provided that all such Indebtedness of any Loan Party owed to
any Person or Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to an Intercompany Note;
(c)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such Guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;
(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent

-72-

--------------------------------------------------------------------------------




of a Loan Party which is substantially contemporaneously transferred to a Loan
Party or any Restricted Subsidiary of a Loan Party) to the extent constituting
an Investment permitted by Section 7.02; provided that all such Indebtedness of
any Loan Party owed to any Person or Restricted Subsidiary that is not a Loan
Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note;
(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $50,000,000 and 2.00% of Total
Assets, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) and any Permitted Refinancing of such Attributable Indebtedness;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;
(g)    Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided further that, after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $35,000,000 at any
time outstanding plus (y) any additional amount of such Indebtedness so long as
the Total Leverage Ratio is no greater than 5.85:1.00 and, if such Indebtedness
is secured, the Secured Leverage Ratio is no greater than 4.00:1.00, in each
case determined on a Pro Forma Basis; provided that in the case of clause (y),
any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Section 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of $50,000,000 and 2.00% of Total
Assets, in each case determined at the time of incurrence;
(h)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;
(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;
(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

-73-

--------------------------------------------------------------------------------




(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;
(m)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed the greater of
$125,000,000 and 5.00% of Total Assets;
(n)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(q)    Indebtedness in respect of the 2020 Notes and the 2021 Notes (including,
in each case, any guarantees by the Guarantors thereof) and, in each case, any
Permitted Refinancing thereof;
(r)    (x) ABL Facility Indebtedness of the Loan Parties (a) under clause (i) of
the definition of “ABL Facility Indebtedness” in an aggregate principal amount
at any time outstanding not to exceed the greater of (i) the Maximum ABL
Facility Amount and (ii) the Borrowing Base and (b) under clauses (ii) and (iii)
of the definition of “ABL Facility Indebtedness” and (y)(A)(I) Secured Term Loan
Facility Indebtedness of the Loan Parties permitted to be incurred under the
Secured Term Loan Agreement in an aggregate principal amount not to exceed
$827,500,000 and (II) under clause (ii) of the definition of “Secured Term Loan
Facility Indebtedness” plus (B) “Incremental Term Loans” of the Loan Parties
under the Secured Term Facility Documentation (X) to the extent the proceeds of
such Incremental Term Loans are used to repay the Obligations (other than
contingent indemnification obligations for which no claim has been asserted) in
full upon the incurrence of such Incremental Term Loans or (Y) the Secured
Leverage Ratio, after giving Pro Forma Effect to such Incremental Term Loans,
does not exceed 4.00:1.00;
(s)    Permitted Ratio Debt and any Permitted Refinancing thereof;

-74-

--------------------------------------------------------------------------------




(t)    [Reserved];
(u)    Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(u) and then outstanding, does not exceed $95,000,000;
(v)    Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries; and
(w)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.
Section 7.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;
(b)    (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary may liquidate or dissolve and (iii) any Subsidiary may change its
legal form if, with respect to clauses (ii) and (iii),

-75-

--------------------------------------------------------------------------------




the Borrower determines in good faith that such action is in the best interest
of the Borrower and its Subsidiaries and is not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor (other than Holdings)
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than Section 7.02(e)) and 7.03, respectively; and
(d)    so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or (ii)
if the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Company shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a joinder
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Company’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to this Agreement confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E)
[Reserved], and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such joinder to this Agreement; provided, further,
that if the foregoing are satisfied, the Successor Company will succeed to, and
be substituted for, the Borrower under this Agreement;
(e)    so long as no Default has occurred and is continuing or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary of the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 to the extent required pursuant to the Guarantee
Requirement;
(f)    Holdings, the Borrower and the Restricted Subsidiaries may consummate the
Acquisition, related transactions contemplated by the Acquisition Agreement (and
documents related thereto) and the Transactions; and
(g)    so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.
Section 7.05    Dispositions.

-76-

--------------------------------------------------------------------------------




Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:
(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;
(b)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned) in the
ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party (other than Holdings) or (ii) if such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;
(e)    to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than
Section 7.04(g)) and 7.06 (other than 7.06(d));
(f)    [Reserved];
(g)    Dispositions of Cash Equivalents;
(h)    (i) leases, subleases, licenses or sublicenses (including the provision
of software under an open source license), in each case in the ordinary course
of business or which do not materially interfere with the business of the
Borrower or any of its Restricted Subsidiaries, (ii) Dispositions of IP Rights
that do not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) any Foreign IP Transfer;
(i)    transfers of property subject to Casualty Events;
(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and been continuing or would result
from such Disposition and (ii) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $17,500,000 the Borrower or any of
its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(f), (k), (l),
(p), (q), (r)(i), (r)(ii) and (s) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash: (A)
any liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all

-77-

--------------------------------------------------------------------------------




applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $50,000,000 and 2.00% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents);
(k)    [Reserved];
(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $75,000,000, such excess may be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay Term Loans in accordance with Section 2.05(b)(ii);
(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(q)    the unwinding of any Swap Contract;
(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;
(s)    any Disposition of Securitization Assets to a Securitization Subsidiary;
and
(t)    the issuance of Nominal Shares;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (q), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith.
Section 7.06    Restricted Payments.

-78-

--------------------------------------------------------------------------------




Declare or make, directly or indirectly, any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and other Restricted Subsidiaries of the Borrower (and, in the case of such a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(c)    Restricted Payments made (i) on the date of the consummation of the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement and (iii) in order to satisfy
indemnity and other similar obligations under the Acquisition Agreement;
(d)    to the extent constituting Restricted Payments, the Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other than
Section 7.08(f) or 7.08(l));
(e)    repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary of Holdings deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;
(f)    the Borrower and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow Holdings or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the Borrower or any other such direct or indirect parent thereof) held by any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributes of any of the foregoing) of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent of Holdings to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate

-79-

--------------------------------------------------------------------------------




amount of Restricted Payments made pursuant to this clause (f) together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (f)
shall not exceed $30,000,000 in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $60,000,000 in any
calendar year); provided further that such amount in any calendar year may
further be increased by an amount not to exceed the Net Proceeds of key man life
insurance policies received by the Borrower or its Restricted Subsidiaries less
the amount of Restricted Payments previously made with the cash proceeds of such
key man life insurance policies;
and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;
(g)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), $70,000,000;
(h)    the Borrower may make Restricted Payments to any direct or indirect
parent of the Borrower:
(i)    to pay its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;
(ii)    the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) franchise taxes, and
other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) corporate existence;
(iii)    for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted

-80-

--------------------------------------------------------------------------------




Subsidiaries for the purposes of paying such consolidated, combined or similar
income Taxes;
(iv)    to finance any Investment that would be permitted to be made pursuant to
Section 7.02 and Section 7.08 if such parent were subject to such sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;
(v)    the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08(i) and (p) (but only to the extent such payments have not
been and are not expected to be made by the Borrower or a Restricted
Subsidiary); and
(vi)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;
(i)    payments made or expected to be made by Holdings, the Borrower or any of
the Restricted Subsidiaries in respect of withholding or similar Taxes payable
by or with respect to any future, present or former employee, director, manager
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;
(j)    Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof, or any Permitted Acquisition, or any vesting of Equity
Interests; and
(k)    Restricted Payments in the amount of any Excluded Contribution.
Section 7.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.
Section 7.08    Transactions with Affiliates.

-81-

--------------------------------------------------------------------------------




Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, with a fair market value in
excess of $10,000,000, other than
(a)    transactions among Holdings and its Restricted Subsidiaries,
(b)    on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,
(c)    the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions,
(d)    [reserved],
(e)    [reserved],
(f)    Restricted Payments permitted under Section 7.06,
(g)    transactions by Holdings and its Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VII,
(h)    employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business,
(i)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,
(j)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth in Section 7.08 of the Confidential
Disclosure Letter or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,
(k)    [reserved],
(l)    payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(ii) or (iii),
(m)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any former, current or future director,
manager, officer, employee or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees, distributes or Affiliate
of any of the foregoing) of the Borrower, any of its Subsidiaries or any direct
or indirect parent thereof,

-82-

--------------------------------------------------------------------------------




(n)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party,
(o)    any payments required to be made pursuant to the Acquisition Agreement or
the Split Brands Acquisition Agreement,
(p)    the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith,
(q)    transactions in which Holdings or any of the Restricted Subsidiaries, as
the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to Holdings
or such Restricted Subsidiary from a financial point of view or meets the
requirements of clause (b) of this Section 7.08,
(r)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02,
(s)    [reserved], and
(t)    any Disposition of Securitization Assets or related assets, Investment
permitted pursuant to Section 7.02(t) or Standard Securitization Undertakings,
in each case in connection with any Qualified Securitization Financing.
Section 7.09    Burdensome Agreements.
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of
(a)    any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or
(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents; provided that the
foregoing clause (a) and this clause (b) shall not apply to Contractual
Obligations which
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed in Section 7.09 of the Confidential Disclosure
Letter and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

-83-

--------------------------------------------------------------------------------




(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,
(iii)    represent Indebtedness of a Restricted Subsidiary of the Borrower which
is not a Loan Party which is permitted by Section 7.03 and which does not apply
to any Loan Party,
(iv)    are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee) and
relate to the property subject to such Lien or (y) arise in connection with any
Disposition permitted by Section 7.04 or 7.05 and relate solely to the assets or
Person subject to such Disposition,
(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,
(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds and products thereof or (ii) the property secured by such Indebtedness
and the proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations,
(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto,
(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,
(ix)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,
(x)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,
(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(xii)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit, and

-84-

--------------------------------------------------------------------------------




(xiii)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03
(including, without limitation, the ABL Credit Agreement, the 2020 Notes, the
2021 Notes and, in each case, any Permitted Refinancing in respect thereof) that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.
Section 7.10    Use of Proceeds.
Directly or indirectly, use the proceeds of the Term Loans for any purpose other
than funding the Acquisition or any Transaction Expenses.
Section 7.11     [Reserved].


Section 7.12    Accounting Changes.
Make any change in its fiscal year; provided, however, that Holdings may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 7.13    Prepayments, Etc. of Certain Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary and (iv) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed, when combined with the amount of Restricted
Payments pursuant to Section 7.06(g), $100,000,000.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing having an aggregate outstanding principal amount
in excess of the Threshold Amount without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).
Section 7.14    Permitted Activities.

-85-

--------------------------------------------------------------------------------




With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
Borrower and activities incidental thereto, including payment of dividends and
other amounts in respect of its Equity Interests, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents and any other Indebtedness, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) holding any cash or
property (but not operating any property), (viii) providing indemnification to
officers and directors and (ix) any activities incidental to the foregoing.
Holdings shall not incur any Liens on Equity Interests of the Borrower other
than those for the benefit of the ABL Facility Indebtedness, the Secured Term
Loan Facility Indebtedness and secured Permitted Ratio Debt.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default.
Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder (including without limitation pursuant to Section 2.09)
or with respect to any other Loan Document; or
(b)    Specific Covenants. Holdings, the Borrower, any Restricted Subsidiary or,
in the case of Section 7.14, Holdings only, fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a) or 6.05(a)
(solely with respect to the Borrower), 6.13 or Article VII; or
(c)    Other Defaults. Holdings, the Borrower or any Restricted Subsidiary fails
to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof from the Administrative Agent;
or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness

-86-

--------------------------------------------------------------------------------




consisting of Swap Contracts, termination events or equivalent events pursuant
to the terms of such Swap Contracts and not as a result of any default
thereunder by any Loan Party), the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder; provided, further, that such failure is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to
Section 8.02; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or
(g)    Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Borrower and the Restricted Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or
(i)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
(j)    Change of Control. There occurs any Change of Control; or

-87-

--------------------------------------------------------------------------------




(k)    ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of a Loan Party or a Restricted Subsidiary in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.
Section 8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
(i)    [Reserved];
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(iii)    [Reserved]; and
(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

-88-

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Lenders on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Lenders on such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.


ARTICLE IX.    
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Barclays to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and no Loan Party have rights as a
third party beneficiary of any of such provisions.
Section 9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
Section 9.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

-89-

--------------------------------------------------------------------------------




(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) [Reserved], or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

-90-

--------------------------------------------------------------------------------




Section 9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 9.06    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower at all
times other than upon the occurrence and during the continuation of an Event of
Default under Section 8.01(f) (which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in

-91-

--------------------------------------------------------------------------------




taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Arranger, Syndication Agent or Documentation Agent listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
Section 9.10    Guaranty Matters.

-92-

--------------------------------------------------------------------------------




Each of the Lenders irrevocably authorizes the Administrative Agent to release
any Guarantor from its obligations under the Guaranty if such Person ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of any 2020
Notes (or any Permitted Refinancing thereof), any 2021 Notes (or any Permitted
Refinancing in respect thereof) or any Indebtedness incurred pursuant to Section
7.03(r) or Section 7.03(s).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.
Section 9.11    [Reserved].
Section 9.12    Withholding Tax Indemnity.
To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by a Loan Party pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the Loan
Parties to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
ARTICLE X.    
MISCELLANEOUS
Section 10.01    Amendments, Etc.
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

-93-

--------------------------------------------------------------------------------




(b)    postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the, or reduce or forgive the
amount of, any payment of fees hereunder without the written consent of each
Lender directly affected thereby, it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest and it further being understood that any change to the definition of
“Total Leverage Ratio” or “Secured Leverage Ratio” or, in each case, in the
component definitions thereof shall not constitute a reduction or forgiveness in
any rate of interest;
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender directly affected thereby, it being
understood that any change to the definition of “Total Leverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction in any rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;
(d)    change any provision of this Section 10.01 or the definition of “Required
Lenders,” or any other provision specifying the number of Lenders or portion of
the Loans or Commitments required to take any action under the Loan Documents or
Section 8.03, without the written consent of each Lender directly affected
thereby (it being understood that each Lender shall be directly and adversely
affected by a change to the “Required Lenders” definition or the “Pro Rata
Share” definition);
(e)    [Reserved]; or
(f)    other than in connection with a transaction permitted under Section 7.04
or Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (ii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees and related documents executed by Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local Law or advice of local counsel or
(ii) to cause such guarantee or other document to be consistent with this
Agreement and the other Loan Documents.
Section 10.02    Notices and Other Communications; Facsimile Copies.

-94-

--------------------------------------------------------------------------------




(a)    Notices; Effectiveness; Electronic Communications.
(A)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (B) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)        if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).
(B)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN

-95-

--------------------------------------------------------------------------------




CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(c)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

-96-

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.04    Attorney Costs and Expenses.
The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse each
Agent for all reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel LLP (and any other counsel
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)) and, if necessary, one local and foreign counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Administrative Agent and the Lenders taken as a
whole and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole and one
local counsel as reasonably necessary in any relevant jurisdiction material to
the interests of the Lenders taken as a whole). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days following receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within one (1) Business Day of the Closing Date (or such shorter
period as the Borrower may agree). If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.
Section 10.05    Indemnification by the Borrower.

-97-

--------------------------------------------------------------------------------




The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and their Affiliates, and their respective officers, directors,
employees, partners, agents, counsel, advisors and other representatives of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
Attorney Costs of one counsel for all Indemnitees and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) of any such Indemnitee of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability of the Loan Parties or any Subsidiary
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) material breach of the Loan Documents
by such Indemnitee or one of its Affiliates, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than with respect to a claim against an Indemnitee acting in its capacity as an
Agent or Arranger or similar role under the Loan Documents unless such claim
arose from the gross negligence, bad faith or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction, of such
Indemnitee). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings or any Subsidiary. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are

-98-

--------------------------------------------------------------------------------




consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
Section 10.06    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
Section 10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in

-99-

--------------------------------------------------------------------------------




accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, that notwithstanding the foregoing, no Lender may assign or transfer by
participation any of its rights or obligations hereunder to (i) a natural Person
or (ii) to Holdings, the Borrower or any of their respective Subsidiaries.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Notwithstanding the foregoing, none of Borrower or any
Affiliates of Borrower shall constitute an Eligible Assignee.
(b)    (1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment of the Term Loans unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for (i) an assignment of all or a portion of the
Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) if a
Demand Failure Event or an Event of Default under Section 8.01(a) or, solely
with respect to the Borrower, Section 8.01(f) has occurred and is continuing, an
assignment to any Assignee, (iii) prior to the date that is 90 days after the
Closing Date, assignments made by the Initial Lenders in connection with the
primary syndication of the Term Loans and (iv) any other assignment if after
giving effect to such assignment the Initial Lenders collectively would hold no
less than 50.1% of the aggregate principal amount of the Term Loans then
outstanding, and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or, (ii) from an
Agent to its Affiliates.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than an amount of $1,000,000 and
shall be in increments of an amount of $1,000,000 in excess thereof unless each
of the Borrower (in the case of Borrower, so long as no Default or Event of
Default or Demand Failure Event shall have occurred and be continuing and such
consent not to be unreasonably withheld, delayed or conditioned) and the
Administrative Agent otherwise consents; provided further that such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

-100-

--------------------------------------------------------------------------------




(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and
(C)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Term Note, the Borrower (at its expense) shall execute and deliver a Term Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it, and
each notice of cancellation of any Loans delivered by the Borrower pursuant to
Section 10.07(l) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but in the case of any
Lender, with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. The parties intend that all Loans are
treated at all times as being maintained in “registered form” within the meaning
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).
(e)    Any Lender may at any time, sell participations to any Person (other than
a natural person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in

-101-

--------------------------------------------------------------------------------




connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (f) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections, including Section 3.01(d) (it
being understood that the documentation required under Section 3.01(d) shall be
delivered solely to the Granting Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as non-fiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
related interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of any Participant
Register relating to any Participant or SPC requesting payment from the Borrower
or seeking to exercise its rights under Section 10.09 shall only be available
for inspection by the Borrower upon reasonable request to the extent that such
disclosure is necessary in connection with a Tax audit to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in any
Law after the sale of the participation takes place.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Term Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such sections,
including Section 3.01(d) (it being understood that the documentation required
under Section 3.01(d) shall be

-102-

--------------------------------------------------------------------------------




delivered solely to the participating Lender)), but neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement except to the extent that the increase or change results from a change
in any Law after the grant to such SPC takes place, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Term Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Term Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
Section 10.08    Confidentiality.
The Agent and the Lenders agree to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than

-103-

--------------------------------------------------------------------------------




as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
its related parties (so long as such source is not known to the Administrative
Agent, such Arranger, such Lender or any of their respective Affiliates to be
bound by confidentiality obligations to any Loan Party); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender); or (i) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Holdings, the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Closing Date from Holdings, the Borrower or any
of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential.
Section 10.09    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.
Section 10.10    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects

-104-

--------------------------------------------------------------------------------




thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 10.11    Counterparts.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agent may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
Section 10.12    Integration; Termination.
This Agreement, together with the other Loan Documents and the Fee Letter,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agent or the Lenders in any other Loan Document or the
Fee Letter shall not be deemed a conflict with this Agreement. Each Loan
Document and the Fee Letter was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Term Loan, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
Section 10.14    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.15    GOVERNING LAW.

-105-

--------------------------------------------------------------------------------




(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK IN NEW YORK COUNTY (BOROUGH OF MANHATTAN), AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
Section 10.16    WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.17    Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

-106-

--------------------------------------------------------------------------------




Section 10.18    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.
Section 10.19    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisory, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any the Arranger nor any Lender has any
obligation to disclose any of such interests to the Loan Parties or any of their
respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 10.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unse-cured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Au-thority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

-107-

--------------------------------------------------------------------------------




(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation  of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI.    
GUARANTEE
Section 11.01    The Guarantee.
Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Lender and its
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Term Notes held by each Lender of, the Borrower
(other than such Guarantor), and all other Obligations from time to time owing
to the Lenders by any Loan Party under any Loan Document, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
Section 11.02    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Fee Letter, the Term
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

-108-

--------------------------------------------------------------------------------




(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement,
the Fee Letter or the Term Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(iv)    [reserved]; or
(v)    the release of any other Guarantor pursuant to Section 11.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
invalidity or enforceability of Guaranteed Obligations, amendments or waivers of
any Guaranteed Obligations and any other circumstance that might constitute a
defense of the Borrower or the Guarantors, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Lender exhaust any
right, power or remedy or proceed against the Borrower under this Agreement, the
Fee Letter or the Term Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive, to the extent permitted by Law, any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Lender upon this Guarantee
or acceptance of this Guarantee, and the Guaranteed Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred
in reliance upon this Guarantee, and all dealings between the Borrower and the
Lenders shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by the Lenders, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Lenders or any other Person at any time of any right or
remedy against the Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any guarantee therefor or right of offset with respect thereto. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
Section 11.03    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

-109-

--------------------------------------------------------------------------------




Section 11.04    Subrogation; Subordination.
Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
Section 11.05    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Term
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.
Section 11.06    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
Section 11.07    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.
Section 11.08    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.
Section 11.09    Release of Guarantors.

-110-

--------------------------------------------------------------------------------




If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, and, so long as the Borrower
shall have provided the Agent such certifications or documents as any Agent
shall reasonably request, the Administrative Agent shall take such actions as
are necessary to effect each release described in this Section 11.09; provided,
that no Guarantor shall be released as provided in this paragraph if such
Guarantor continues to be a guarantor in respect of the 2020 Notes (or any
Permitted Refinancing of any 2020 Notes), the 2021 Notes (or any Permitted
Refinancing of any 2020 Notes), any ABL Facility Indebtedness, any Secured Term
Loan Facility Indebtedness, any Indebtedness incurred pursuant to Section
7.03(r) or 7.03(s).
When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied
(other than contingent indemnification obligations), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
Section 11.10    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





-111-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PRESTIGE BRANDS HOLDINGS, INC.,
as Holdings and a Guarantor
By:    /s/ Ronald Lombardi    
    Name:    Ronald M. Lombardi
    Title:    President and Chief Executive Officer
PRESTIGE BRANDS, INC.,
as Borrower
By:    /s/ Ronald Lombardi    
    Name:    Ronald M. Lombardi
    Title:    President and Chief Executive Officer
BLACKSMITH BRANDS, INC.
INSIGHT PHARMACEUTICALS CORPORATION
MEDTECH HOLDINGS, INC.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
PRESTIGE SERVICES CORP.
PRACTICAL HEALTH PRODUCTS, INC.
THE CUTEX COMPANY
THE SPIC AND SPAN COMPANY,
as Subsidiary Guarantors
By:    /s/ Ronald Lombardi    
    Name:    Ronald M. Lombardi
    Title:    President
INSIGHT PHARMACEUTICALS LLC
MEDTECH PRODUCTS INC.
as Subsidiary Guarantors
By:    /s/ Ronald Lombardi    
    Name:    Ronald M. Lombardi
    Title:    President

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC., as Administrative Agent
and as a Lender
By:    /s/ Ritam Bhalla    
    Name:    Ritam Bhalla
    Title:    Director



[Signature Page to Credit Agreement]